Exhibit 99.1 For Immediate Release Contact Information July 11, 2007 Investors: Roberto R. Thomae (210) 496-5300 ext. 214, bthomae@txco.com Media: Paul Hart (210) 496-5300 ext. 264, pdhart@txco.com TXCO Resources Reports Record Drilling Activity SAN ANTONIO July 11, 2007 TXCO Resources Inc. (Nasdaq:TXCO) today provided an interim operations update. The Company: · Currently has a record eight rigs operating on its core, Maverick Basin acreage and nine rigs running overall. · Spudded or re-entered a record 47 wells during the first half of 2007. · Continued its heavy oil sands cyclic steam project and prepared to begin an additional pilot. Of the wells spudded or re-entered during the first half, 22 are on production, 13 are in or awaiting completion, two are shut in or awaiting evaluation, one was abandoned and nine are drilling. Maverick Basin wells currently under way include five targeting the Glen Rose Porosity and one each to the Pearsall, Georgetown and Pena Creek San Miguel. Glen Rose-Maverick Basin Twenty of the 47 wells begun during the first six months of this year targeted the Glen Rose Porosity interval. Twelve of the wells are on production, three are in completion and five are drilling. This includes six re-entries of Glen Rose Porosity wells drilled in late 2006 that did not perform as originally projected and were scheduled for re-entry during 2007. Initial results of these re-entries are positive with three of these wells now on production, one is in completion and two are drilling. Second-quarter Glen Rose Porosity net oil sales are estimated to average approximately 1850 barrels of oil per day (bopd), up from 1,370 bopd in the first quarter. 1 Due to a one-time internal discrepancy in oil sales data, April and May sales were previously incorrectly reported in corporate presentations to be 2,100 bopd. Actual sales reported for April and May were 1475 bopd and 1925 bopd respectively. June's sales were 2,175 bopd despite both the near record heavy rains that hampered South Texas operations and an oil pipeline serving the area that remains out of service. Cumulative quarterly sales from the Glen Rose Porosity were 168,425 bo for the second quarter of 2007 up from 123,300 bo for the first quarter. Also in the Maverick Basin, TXCO began six wells during the first half targeting Glen Rose reefs and shoals. Two are on production, two are in or awaiting completion and two are shut in awaiting evaluation. For 2007, the Company currently projects a total of 36 vertical and horizontal Glen Rose wells in the Maverick Basin. Glen Rose-Fort Trinidad TXCO continues its geologic evaluation of the Fort Trinidad Field in East Texas, identifying at least five stacked Glen Rose shoals defined by three-dimensional seismic, historical production and well log records. Based on historical vertical well completions, primary production from the C-level shoal has totaled approximately 160 billion cubic feet equivalent of natural gas (bcfe) over the past 40 years. TXCO will initially concentrate its development efforts on the B-level shoal that has five vertical wells scattered across the lease block with cumulative gas production ranging from 1-8 bcfe per well. Management believes the field's geologically defined composition is highly conducive for horizontal drilling. Due to diverse and fractional mineral ownership of the lease block, land and title work continue in preparation for intial horizontal drilling activity, with as many as seven new wells planned during the second half of 2007. 2 Oil Sands TXCO and its partner, Pearl Exploration and Production Ltd., are now in the third steam injection phase of a cyclic steam stimulation program to test the extensive San Miguel tar sand formation (0° API gravity) in the Maverick Basin., despite mechanical problems with one of two pilot wells. Production rates as high as 48 barrels of oil per day were achieved for short periods during the second production cycle. Oil produced from the project currently is undergoing analysis by prospective refiners to establish a pricing differential. Drilling on a second pilot with 16 to 21 wells is scheduled to start later this year updip of the existing pilot. Management expects the second pilot will accelerate the overall project and establishment of reserves. The Company is considering alternative recovery methods, such as steam-assisted gravity drainage (SAGD) or fracture-assisted steamflood technology (FAST) recovery methods. TXCO has a 50 percent working interest and serves as operator. On another lease owned 100 percent by the company, TXCO has begun a shallow pilot in an area that its geologists and engineers estimate contains 100 million barrels of heavy (10-14o) oil at 100-300 feet in depth. Two parallel wells with 2,000 feet laterals have been drilled through the zone as well as five adjacent vertical wells. TXCO's engineers are now procuring steam generation equipment to begin the new pilot. 3 Pearsall TXCO and its partner, EnCana Oil &
